Citation Nr: 0720388	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to December 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the claim.

The veteran provided testimony before a Veterans Law Judge 
(VLJ) in April 2004.  However, the VLJ who conducted this 
hearing is no longer employed at the Board.  Pursuant to 38 
CFR § 20.707, he was accorded a new hearing before the 
undersigned VLJ in April 2007.  Transcripts of both hearings 
have been associated with the veteran's VA claims folder.

This case was previously before the Board in October 2004 and 
December 2006.  

In October 2004, the Board, noting a prior denial of the 
claim in November 2001, re-characterized the appellate issue 
as whether new and material evidence had been received to 
reopen the previously denied claim.  The Board concluded that 
new and material evidence had been presented, but remanded 
the case for additional development to include a medical 
examination which addressed the etiology of the veteran's low 
back disorder.  Such an examination was conducted in March 
2006.  

Thereafter, in December 2006, the case was again remanded in 
order to schedule the veteran for a new Board hearing.  As 
noted above, this was accomplished in April 2007.

In view of the foregoing, the Board finds that there has been 
substantial completion of the prior remand directives.  
Accordingly, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that not all of the veteran's service medical 
records are on file, and that, in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski , 1 Vet. App. 365, 367 (1991).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's low back disorder is causally related to 
active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's low 
back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
September 2002.  He was also provided with additional notice 
by letters dated in December 2003, November 2004, and 
February 2006.  Taken together, the aforementioned 
notification letters noted the issue currently on appeal, 
informed the veteran of what was necessary to substantiate 
his claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, a March 2007 
letter regarding the veteran's most recent hearing included 
the specific information regarding disability rating(s) and 
effective date(s) mandated by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has been satisfied in this 
case.  All available medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  As noted above, not all of the 
veteran's service medical records are available, and all 
efforts to obtain the missing records have been unsuccessful.  
Thus, the Board has a heightened obligation to consider the 
benefit-of-the-doubt rule.  Further, it is noted that the 
veteran has had the opportunity to present evidence and 
argument in support of his claim, to include at the April 
2004 and April 2007 Board hearings.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that is not of record.  In fact, he 
indicated at his April 2007 Board hearing that he had 
submitted all relevant records in his possession.  Moreover, 
he was accorded a VA medical examination in this case in 
March 2006.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  


When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  


Legal Criteria.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a low back disorder.

The veteran contends, to include at both his April 2004 and 
April 2007 Board hearings, that his current low back disorder 
is due to two injuries that occurred while on active duty.  
The first injury occurred in an obstacle course, while the 
second occurred while parachuting from an airplane.  He 
provided details as to these injuries in various statements 
and at both hearings.  Further, his parents submitted a 
statement in November 2002 attesting to the veteran having 
injured his back and hip while parachuting during active 
service.

Despite the foregoing, the Board must observe that nothing in 
the record indicates that the veteran's parents were actually 
present at the time he purportedly injured his back; i.e., it 
does not appear they can be considered on-site witnesses to 
the purported injuries.  Moreover, to the extent the 
veteran's contentions, as well as those of his parents, 
indicate his current back disorder is related to active 
service, nothing on file shows that any of them has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, these 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board has already acknowledged that not all of the 
veteran's service medical records are on file, and that, in 
such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  However, the case law does not 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (wherein the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in government control which would have required VA to 
disprove a claimant's allegation of injury or disease).

The Board observes that the service medical records that are 
on file do not indicate any low back problems.  Nevertheless, 
these records are incomplete, and do not include a separation 
examination.  

The Board also observes that the evidence on file does not 
appear to contain competent medical records indicating 
treatment for a low back disorder until 2001, approximately 
24 years after the veteran's separation from active duty.  
The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

The Board acknowledges that various treatment records note 
the veteran's history of having back problems since an in-
service injury while parachuting.  However no additional 
comments or opinions were made regarding the veteran's 
reported history.  Bare transcription of history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Similarly, the veteran asserted in a January 2002 statement 
that a clinician had attributed his low back disorder to his 
purported in-service injuries.  However, a thorough review of 
the competent medical evidence on file does not indicate any 
such opinion.  Moreover, the Court has held that a lay 
person's account of what a medical professional purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Thus, this testimony is not entitled to 
probative value in the instant case.  

The Board further notes that the only competent medical 
opinion of record to address the etiology of the veteran's 
low back disorder is that of a March 2006 VA examiner, which 
is against the claim.  As the examiner's opinion is based 
upon both an examination of the veteran and review of the 
claims folder, the Board concludes that it was based upon an 
adequate foundation.

In summary, although the veteran's complete service medical 
records are not on file, the fact remains that there is no 
competent medical evidence of a low back disorder until many 
years after service; and that the only competent medical 
opinion to address the etiology of the current disability is 
against it being related to active service.  For these 
reasons, the Board must conclude that the preponderance of 
the evidence is against the claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Consequently, the benefit sought on appeal 
must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


